DETAILED ACTION
Allowable Subject Matter
Claims 3-7 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-11 and 17-21 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US Patent No. 6,314,197 B1 to Jain et al (“Jain”).
As to claim 1, Jain discloses a fingerprint matching method for matching a to-be-identified fingerprint image with a template fingerprint image (See Fig. 2), comprising:
extracting a plurality of to-be-matched feature points from the to-be-identified fingerprint image (220);
performing a first matching (240) between the plurality of to-be-matched feature points and a plurality of template feature points in the template fingerprint image, wherein performing the first matching comprises: determining feature point pairs each of which comprises a to-be-matched feature point and a template feature point corresponding to the to-be-matched feature point in the template fingerprint image as a first matching result (col. 3, lines 17-35);
removing at least one feature point pair each of which comprises a to-be-matched feature point and a template feature point that are falsely matched from the first matching result (col. 3, lines 17-35); and
performing a second matching between the to-be-identified fingerprint image and the template fingerprint image based on remaining feature point pairs in the first matching result (col. 3, lines 17-35; Jain discloses matching is performed on each of the fingerprint features and template features and the number of features that are matched counted.).
As to claim 2, Jain discloses further comprising: identifying true feature points in the plurality of to-be-matched feature points; wherein performing the first matching comprises: determining feature point pairs each of which comprises a true feature point and a template feature point corresponding to the true feature point in the template fingerprint image as the first matching result (col. 3, lines 17-35).
As to claim 8, Jain discloses wherein performing the second matching between the to-be-identified fingerprint image and the template fingerprint image based on remaining feature point pairs in the first matching result comprises:
determining number of to-be-matched feature points in the to-be-identified fingerprint image that can be corresponding to the template feature points in the template fingerprint image (col. 3, lines 17-35); and
determining fingerprint matching being successful when a ratio of the number of the to-be-matched feature points in the to-be-identified fingerprint image that can be corresponding to the template feature points in the template fingerprint image to a total number of the template feature points in the template fingerprint image is greater than a preset ratio threshold, otherwise determining the fingerprint matching being failed (col. 3, lines 17-35; Jain discloses a matching score is generated based on the number of counted matching features.  The matching score being used to determine whether the result is a match or a failed match.).
As to claim 9, Jain discloses wherein performing the second matching between the to-be-identified fingerprint image and the template fingerprint image based on remaining feature point pairs in the first matching result further comprises:  rotating and moving the to-be-identified fingerprint image based on a relative position and an angle between a to-be-matched feature point and a template feature point in one of the remaining feature point pairs; and determining corresponding feature points between the to-be-identified fingerprint image and the template fingerprint image after rotating and moving the to-be-identified fingerprint image (col. 3, lines 17-35; Jain discloses an alignment estimation method which rotates, translates and scales parameters of the fingerprint image to be matched with the template image.).
As to claim 10, the same rejection or discussion is used as in the rejection of claim 1.  
As to claim 11, the same rejection or discussion is used as in the rejection of claim 2.  
As to claim 17, the same rejection or discussion is used as in the rejection of claim 8.  
As to claim 18, the same rejection or discussion is used as in the rejection of claim 9.  
As to claim 19, the same rejection or discussion is used as in the rejection of claim 10.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,314,197 B1 to Jain et al (“Jain”).  
As to claim 20, Jain discloses all of the limitations of claim 1, and further discloses in a separate embodiment a computer readable storage medium (See Fig. 5, 520, 540) having computer instructions stored therein, wherein the computer instructions are executed by a processor (515) to perform steps of the fingerprint matching method.  It would have been obvious to have combined the teachings of the two embodiments given that these components are required for performing the fingerprint authentication methods cited in the rejection of claim 1.  
As to claim 21, Jain discloses all of the limitations of claim 1, and further discloses in a separate embodiment an electronic equipment (See Fig. 5) comprising a memory (520, 540) and a processor (515), wherein the memory is stored with computer instructions executable on the processor, wherein the computer instructions are executed by the processor to perform steps of the fingerprint matching method (col. 7, lines 53 – col. 8, lines 13).  It would have been obvious to have combined the teachings of the two embodiments given that these components are required for performing the fingerprint authentication methods cited in the rejection of claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624